Citation Nr: 1203649	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-43 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation based on the need for convalescence following an August 29, 2008 left knee surgery, beyond October 1, 2008.  

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability, for the period beginning November 25, 2008.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had service from April 1986 until November 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for the period following left knee surgery on August 29, 2008 until September 30, 2008, and returned the 10 percent rating for the left knee disability effective October 1, 2008.   The Veteran has expressed disagreement with both the length of the period for which he was awarded a temporary total rating and the rating in effect after the temporary total period ended.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Following left knee surgery on August 29, 2008, the Veteran required a period of convalescence up until November 24, 2008.  

2.  During the period since November 25, 2008, the Veteran's left knee disability is not manifested by a compensable limitation of motion, ankylosis, subluxation or lateral instability, or removal of or dislocated semilunar cartilage.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for the assignment of a temporary total evaluation for convalescence for the period following left knee surgery on August 29, 2008 until November 24, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2011). 

2.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met during the period from November 25, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

The November 2008 letter informed the Veteran of what evidence was required to substantiate the claim for a temporary total disability rating and of his and VA's respective duties for obtaining evidence.  With the notice, the RO informed the Veteran that in order to support his claim the evidence must show that the surgery or treatment was for a service-connected disability and required convalescence of at least a month; that the surgery resulted in severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilizations, house confinement, or the required use of a wheelchair or crutches; or that one major joint or more was immobilized by a cast without surgery.  The RO also informed the Veteran that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2010.  The letter informed him that the evidence must support a worsening of his disability to substantiate the claim.  The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence.  Although the letter was sent after the initial adjudication of the claim, the RO cured any timing error by subsequently readjudicating the claim in a January 2011 supplemental statement of the case. 

The July 2011 letter also provided notice with respect to the Dingess requirements.  The Veteran received notice of what type of information and evidence he needed to substantiate his claim for an increased rating.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date. 

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records, private medical records and pertinent VA medical records.  The Veteran has not indicated that there exist any records of VA or private medical treatment relative to this claim that are not already in the claims file.  

In addition, he was afforded a VA medical examination in July 2010, which included medical findings and provided specific medical opinions pertinent to the increased rating issue on appeal.  The temporary total evaluation claim is based on the Veteran's prior period of convalescence and the Board is accepting his medical provider's reports as to that length of time.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Temporary Total Evaluation Claim

In his March 2009 notice of disagreement, the Veteran claimed that he convalesced for three months after his left knee surgery.  He also reported that he was going to rehabilitation during that time.  The Veteran essentially contends that he should receive a temporary total evaluation from the August 29, 2008 date of surgery until December 1, 2008.  The Board notes that in a February 2009 rating decision, the RO granted another temporary evaluation of 100 percent (from November 25, 2008 until January 31, 2009), following surgery involving the Veteran's service-connected left shoulder disability.  

Under 38 C.F.R. § 4.30 , a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e). An extension of one, two, or three months beyond the initial three months may be granted based on the factors enumerated above, and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30. 

For purpose of applying 38 C.F.R. § 4.30(a)(1), the U. S. Court of Appeals for Veterans Claims (Court) in Felden v. West, 11 Vet. App. 427, 430 (1998) defined the term "convalescence" as indicating that "a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state." There is no express requirement of home confinement to meet the definition of convalescence. 

The Veteran received discharge instructions on August 29, 2008, from Bon Secors Surgery Center, which noted that the Veteran should ambulate with crutches.  

In a September 16, 2008 letter, Dr. F.M.K. reported that the Veteran was status post a left knee arthroscopic lateral release.  Dr. F.M.K. further noted that the Veteran was unable to work for three months, from August 29, 2008 until December 1, 2008.

The Veteran received a private MRI from Dr. R.D. in November 2008.  Dr. R.D. found synovial effusion, anterior soft tissue swelling, patellar chondromalacia, bony deformity, a partial tear of the medial collateral ligament, intercondylar femoral and tibial spurring, and a posterior cruciate ligament strain.

In a March 2, 2009 letter, Dr. F.M.K. reported that the Veteran had been completely disabled from August 29, 2009 until December 1, 2009 and had been in a convalescent or rehabilitation program during that time.  The Veteran also appears to have submitted a duplicate copy of this letter in October 2009, with the dates changed to August 29, 2008 until December 1, 2008.

Private medical records from Dr. F.M.K. also generally document that the Veteran has received treatment from him for various disorders.  The private medical records, however, do not document treatment during the time period of convalescence in question.  The Veteran also received a VA examination in July 2010, but the VA examiner did not provide any information regarding his convalescence post left knee surgery at that time.

Given what the foregoing reveals regarding the Veteran's post-surgical treatment course, and giving the Veteran the benefit of the doubt, the Board is inclined to grant the benefit sought of an extension of the Veteran's temporary total rating following left knee surgery for the period from August 29, 2008 until November 24, 2008.  

The evidence clearly documents that the Veteran received a left knee surgery on August 29, 2009.  Following surgery, the Veteran received discharge instructions to use crutches.  Although he did not clearly specify whether he was referring to the left knee, in a September 16, 2008 letter, Dr. F.M.K. reported that the Veteran was unable to work for three months, from August 29, 2008 until December 1, 2008.  In a March 2, 2009 letter, Dr. F.M.K. also reported that the Veteran had been completely disabled and had been in a convalescent or rehabilitation program during that time.  Given the context and timing of the letter, the Board assumes that Dr. F.M.K. meant to indicate the time period in question, from August 29, 2008 until December 1, 2008, rather than the 2009 period actually listed in the letter.  

The medical evidence thus documents that the Veteran was unable to work and was in need of convalescence in connection with the post-surgical recovery period, from August 29, 2008 until December 1, 2008.  As the Board previously noted, however, the RO granted the Veteran a separate total evaluation for convalescence following a left shoulder surgery on November 25, 2008.  

Accordingly, on these grounds, the Board finds that a temporary total rating for purposes of convalescence is warranted from the August 29, 2008 date of left knee surgery through November 24, 2008, the day prior to the November 25, 2008 beginning date of the Veteran's previously granted temporary total rating for his left shoulder surgery.  

Left Knee Disability Increased Rating Claim

The Veteran claims entitlement to a rating in excess of 10 percent for his left knee disability.  The left knee disorder was rated 10 percent disabling prior to the surgery and temporary total rating, and it has been rated as 10 percent disabling for the period after the temporary total rating received for his left knee surgery.  In the March 2009 notice of disagreement, the Veteran claimed that his left knee disability warranted a 20 percent disability rating due to his continued problems, including daily swelling.  He further reported that he needed additional surgery.  As previously noted, the Veteran received surgery to the left knee on August 29, 2008 and VA has awarded a temporary total evaluation from August 29, 2008 until November 24, 2008.  As such, the current question whether the Veteran's left knee disorder should be rated in excess of 10 percent from November 25, 2008.  For the following reasons, the Board finds that an increased rating is not warranted. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

VA standards describe normal range of motion of the knee as from 0 to 140 degrees. See 38 C.F.R. § 4.71, Plate II.  As previously noted, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. However, the VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004). 

Under Diagnostic Code 5260, a 10 percent evaluation would be warranted when flexion is limited to 45 degrees, a 20 percent evaluation when flexion is limited to 30 degrees, and a 30 percent evaluation for flexion limited to 15 degrees. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable evaluation is for assignment when extension is limited to 5 degrees, while a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation when extension is limited to 15 degrees, a 30 percent evaluation when extension is limited to 20 degrees, a forty percent evaluation when extension is limited to 30 degrees, and a 50 percent evaluation when extension is limited to 45 degrees. 38 C.F.R. § 4.71a.

When, however, the limitation of motion is non-compensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings will not be combined with ratings based on limitation of motion. Id.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted with evidence of slight recurrent subluxation or lateral instability. A 20 percent evaluation would be warranted for moderate recurrent subluxation or lateral instability. A 30 percent evaluation would only be warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a.  In this regard, separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability. See VAOPGCPREC 23-97 and VAOPGCREC 9-98. 

The Veteran received a private MRI from Dr. R.D. in November 2008.  Dr. R.D. found synovial effusion, anterior soft tissue swelling, patellar chondromalacia, bony deformity, a partial tear of the medial collateral ligament, intercondylar femoral and tibial spurring, and a posterior cruciate ligament strain.

In July 2009, Dr. F.M.K. found the Veteran's knees to have valgus alignment, with no joint line tenderness.  Dr. F.M.K. also noted that the left knee's range of motion was from zero to 100 degrees.  

The Veteran was afforded a VA examination in July 2010, which included a claims file review.  The Veteran reported constant left knee pain, with weakness, stiffness and giving way.  The Veteran denied locking, fatigability and lack of endurance.  He also reported frequent swelling and noted that he took medication twice daily for relief.  He further reported walking with a straight cane and wearing a neoprene left knee brace for relief and stability.  He reported limitations of activities of daily living to standing for five to fifteen minutes and walking for one and a half to two blocks.  He denied knee instability.  The examiner also noted that the Veteran had a MRI performed in November 2008 and that the study showed left knee effusion, patella chondromalacia with patellar spurring, patellar tendonitis and a partial tear of the medial collateral ligament.

The VA examiner found the Veteran's left knee range of motion to include extension to zero degrees, without pain, and flexion from zero degrees to 70 degrees, with pain throughout.  The examiner did not find the range of motion to be additionally limited by pain, fatigue, weakness or lack of endurance, following repetitions.  The examiner found no anterior, posterior or lateral instability.  The examiner noted mild knee effusion and that the Veteran had previously received arthroscopic surgery.  The examiner diagnosed the Veteran with internal derangement of the left knee, including partial tear of the medial collateral ligament and effusion and patellar chondromalacia.

A 10 percent disability rating is in effect pursuant to Diagnostic Code 5260 for the Veteran's left knee disability.  Such rating contemplates limitation of flexion.  (The Board notes that, historically, the RO assigned a compensable rating, in an April 2002 rating decision, under Diagnostic Code 5260, for limitation of flexion with x-ray evidence of degenerative joint disease of the knee).  

The range of motion findings detailed above is not limited enough to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261.  No objectively measured range of motion finding shows a limitation of flexion to 45 degrees, which is the criteria for a compensable disability rating under Diagnostic Code 5260.  There was also no objectively measured limitation of extension to 10 degrees, which is the criteria for a compensable disability rating under Diagnostic Code 5261. 

Although the Veteran has reported pain associated with his range of motion, the Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). Indeed, the Court found that nothing in its case law supports an appellant's contentions that she should be given the maximum disability ratings under Diagnostic Code 5260 and 5261 simply because she experienced pain throughout the range of motion of her left knee.  Id. 

Again, the objective evidence during the period in question fails to demonstrate entitlement to the next-higher 20 percent evaluation under Diagnostic Code 5260, for flexion. Such findings also fail to demonstrate entitlement to a compensable rating for extension, under Diagnostic Code 5261. Accordingly, a separate rating for limitation of both flexion and extension is not warranted here.  See VAOPGCPREC 9-2004 (September 17, 2004).

The Board further finds no support for assignment of a separate rating for left knee instability.  Indeed, the evidence as described above does not show any recurrent subluxation or lateral instability of the knee.  The Veteran also specifically denied having instability of the knee during the examination, though he reported that his left knee brace helped with stability.  The July 2010 VA examiner also specifically found no anterior, posterior or lateral knee instability.  As such, assignment of a separate disability rating under Diagnostic Code 5257 is not warranted for the period in question.  

With regard to evaluation under the criteria found at Diagnostic Code 5256 for rating ankylosis, the Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position.  Given the ranges of motion found by the examiner, it is clear that the Veteran does not have ankylosis. As such, Diagnostic Code 5256 is not applicable.

A separate rating is also not justified under Diagnostic Code 5258, for removal of, symptomatic semilunar cartilage or Diagnostic Code 5259 for dislocated semilunar cartilage.  The Veteran's functional impairment, however, is already accounted for by his 10 percent rating under Diagnostic Code 5260 based on his pain; he has not demonstrated additional functional impairment that has not already been compensated.  Moreover, the record does not indicate that the Veteran has left knee disability was previously treated with semilunar cartilage removal.  

The Veteran has also put forth credible complaints of pain on use of the joint.  With regard to such complaints, the United States Court of Appeals for Veterans Claims (Court) has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's left knee disability is likely manifested by some functional limitation due to pain on motion. However, the Veteran's disability ratings, based on range of motion findings, were provided due to his reported knee pain and such rating contemplated complaints of pain, especially on extended use. There is no showing of any additional functional impairment warranting a higher rating for the complaints of pain.  Therefore, the preponderance of the evidence is against a disability rating in excess of 10 percent for the left knee.

With respect to the Veteran's lay statements of record, such have been considered.  He is competent to report on lay-observable symptoms, such as his left knee swelling or giving way.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, when viewed with the record as whole, such statements are found less probative than the repeated objective findings indicating no instability of the knee.  Similarly, his complaints of pain have been considered, but they do not serve as basis for an increased rating in the absence of other evidence showing additional functional impairment as due to such pain.

Finally, the left knee disability does not warrant referral for extra-schedular consideration, under any portion of the rating period on appeal.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.  Accordingly, referral for extraschedular consideration is not warranted here.

Based on the foregoing, a disability rating in excess of 10 percent or an additional separate disability rating is not indicated for the left knee disability, following the discontinuance of the Veteran's temporary total evaluation for the left knee.  



ORDER

An extension of the temporary total rating for awarded for convalescence following left knee surgery from August 29, 2008 is granted for the period until November 24, 2008, subject to the law and regulations governing the payment of VA compensation benefits. 

An evaluation in excess of 10 percent for a left knee disability, over the period from November 25, 2008, is denied.  


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


